UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6853


ROBERT DARNELL ROBERTS,

                Petitioner - Appellant,

          v.

SOLOMON HEJIRIKA, Sr.; THE ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-00868-AW)


Submitted:   September 24, 2013        Decided:   September 27, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Roberts, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Darnell Roberts seeks to appeal the district

court’s      order    denying    relief       on    his    28    U.S.C.     § 2254      (2006)

petition and has filed motions for appointment of counsel.                                The

district      court’s      order    is    not       appealable        unless    a     circuit

justice or judge issues a certificate of appealability.                               See 28

U.S.C. § 2253(c)(1)(A) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that    reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see       Miller-El     v.   Cockrell,         537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Roberts has not made the requisite showing.                               Accordingly,

we    deny   Roberts’      motions     for    appointment         of    counsel,      deny    a

certificate      of     appealability,            and     dismiss     the     appeal.        We

dispense      with     oral     argument       because          the    facts    and     legal

                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3